EXHIBIT 10.1

 

HMN FINANCIAL, INC.

 

NON-EMPLOYEE DIRECTOR STOCK PURCHASE PLAN

 

 

1.    Purpose. The purpose of this HMN Financial, Inc. Non-Employee Director
Stock Purchase Plan (the “Plan”) is to provide non-employee members of the Board
of Directors (the “Board”) of HMN Financial, Inc. (the “Company”) with a
convenient means of purchasing shares of the Company’s common stock (the
“Shares”) at market prices through the use of some or all of the cash fees
(collectively, the “Director Fees”) payable to them for service as members of
the Board.

 

2.     Eligibility. Directors of the Company who are not also officers or
employees of the Company or its subsidiaries are eligible to participate in this
Plan (each, a “Director”).

 

3.     Election to Purchase Stock. Using the election form attached hereto as
Exhibit A, each eligible Director may designate a specified percentage, in 10%
increments up to 100%, of the Director Fees payable to such Director for each
calendar quarter that will be utilized to purchase Shares. To be effective for
Director Fees payable with respect to a calendar quarter, an election to
purchase Shares pursuant to the Plan must be received by the Company (Attn:
Cindy Hamlin, Corporate Secretary) prior to the first day of such quarter. Any
election made in accordance with this Section 3 shall continue in effect until
the earlier of (i) the date the Director submits a subsequent election form to
the Company modifying or terminating the existing election, or (ii) the date the
Director’s participation in the Plan terminates as provided in Section 6. Any
modification or termination of an existing election will be effective as of the
first day of the first calendar quarter that begins after the Company’s receipt
of the subsequent election form. Any election to participate or modification of
an election to participate may be submitted by a Director only when the Director
is not then in possession of any material, nonpublic information regarding the
Company.

 

4.     Purchase of Stock. For each quarter during which a Director is a
participant in the Plan, on the date that the Director Fees are scheduled to be
paid for that quarter, the Company will remit to the agent selected by the
Company to administer the Plan the portion of such quarterly Director Fees that
the Director has elected to utilize to purchase Shares. Such amounts on behalf
of all participating Directors will combined by the agent and utilized to
purchase in the market the maximum number of whole Shares that can be purchased
at current market prices. Any such purchase is to be made as soon as practicable
following the agent’s receipt of the funds, and is expected to occur no later
than the following trading day. The Company will pay all fees and commissions
associated with such purchases. The agent will hold all Shares purchased for the
benefit of Directors participating in the Plan, and will maintain a Plan account
for the benefit of each participating Director to which such Director’s
proportionate number of purchased Shares will be credited. Any amount received
by the agent to purchase Shares which is not immediately utilized for that
purpose because of fractional share issues will be held by the agent and
included in the next quarterly Share purchase under the Plan.

 

5.     Plan Accounts. Each participating Director will be entitled to direct the
voting by the agent of all Shares credited to such Director’s share account
under the Plan, and the agent will reinvest any dividends paid on Shares
credited to a Director’s Plan account in additional Shares. Each participating
Director may also direct the agent to sell Shares credited to the Director’s
Plan account and distribute the proceeds of such sale, net of fees and
commissions on the sale, to the Director. Each participating Director may also
direct the agent to transfer any whole Shares credited to the Director’s Plan
account to another brokerage account designated by the Director, or to issue and
deliver to the Director a certificate representing any whole Shares credited to
the Director’s Plan account. In connection with any such sale or transfer of
Shares or issuance of certificate that involves all of the remaining whole
Shares in a Director’s Plan account, the agent will pay the Director a cash
amount representing the fair market value of any fractional Share in the Plan
account.

 

 
 

--------------------------------------------------------------------------------

 

 

6.     Termination of Plan Participation. A Director’s participation in the Plan
will end at the earliest of: (i) the date the Director notifies the Company of
his or her termination of the election to purchase Shares under the Plan, (ii)
the date a Director’s service as a member of the Board ends, or (iii) the date
the Plan is terminated by the Board. After a Director’s participation ends, the
agent will distribute to the Director the Share balance in the Director’s Plan
account and related fractional share cash amount.

 

7.     Administration of Plan. This Plan shall be administered by the Company’s
Compensation Committee (the “Committee”). Subject to the terms of the Plan, the
Committee shall have the authority to establish and amend rules to administer
the Plan, to interpret the Plan and to make all other determinations necessary
or desirable for the administration of the Plan. The Committee may delegate any
non-discretionary administrative oversight responsibilities under the Plan to
any employee or agent of the Company.

 

8.     Amendment, Suspension or Termination. The Board may at any time amend,
suspend or terminate this Plan. No amendment, suspension or termination shall
require shareholder approval unless such approval would be required by
applicable law or stock exchange rules.

 

9.     Effective Date and Duration of Plan. The Plan shall become effective on
the date it is adopted by the Board, and shall continue in effect until it is
terminated by the Board.

 

10.     Compliance with Law. Notwithstanding any other provision of this Plan,
no Shares shall be purchased or delivered under this Plan unless such action
complies with all applicable legal requirements, including compliance with the
provisions of applicable federal and state securities laws. Directors are
advised that purchases of Shares pursuant to the Plan are reportable on a
current basis for purposes of Section 16(a) of the Securities Exchange Act, and
are not exempt from the short-swing trading liability provisions of Section
16(b) of the Securities Exchange Act.

 

11.     Governing Law. To the extent that federal laws do not otherwise control,
this Plan and all determinations made and actions taken under this Plan shall be
governed by the laws of the State of Minnesota, without regard to the conflicts
of law provisions thereof, and construed accordingly.

 

 

 

US.55922603.02

 

 

 